DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 03/15/2021.
Claims 5-6 and 11-24 are canceled.
Claims 1-4 and 7-10 are currently pending and have been examined.

Response to Amendment/Arguments
101
Applicant’s arguments have been considered but are moot because the arguments do not apply in the current rejection based on amendments made to the claims filed 03/15/2021.

103
Applicant’s arguments have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).


Claims 1-4:
Step 1
Claims 1-4 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) processing a financial transaction, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, or business relations:
initiating ... preauthorization for the threshold transaction input value using the credential
processing the transaction request in accordance with the transaction input value based on the preauthorization for the threshold transaction input value
Additionally, Claim 1 recites (i.e., sets forth or describes) mentally comparing data, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
determining ... a threshold transaction input value based on a type of resource provider associated with the resource provider computer and a location associated with the resource provider ID
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “server computer”, “communication device operated by a user” and “resource provider computer” merely serve as a tool to perform an abstract idea. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving ... a transaction request including a credential and a resource provider ID associated with a resource provider computer, wherein ... did not initiate the transaction request in response to a communication”, “transmitting ... a token corresponding to the credential ... using the 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Recording a customer’s order” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-4 further recite (i.e., set forth or describe) the abstract ideas of processing a financial transaction and mentally comparing data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 7-10:
Step 1
Claims 7-10 are directed to a computer-implemented server (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.



Step 2A Prong One
Claim 7 recites (i.e., sets forth or describes) processing a financial transaction, an abstract idea. Specifically, but for the additional elements, Claim 7 under its broadest reasonable interpretation recites the following limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions, such as sales activities or behaviors, or business relations:
initiating preauthorization for the threshold transaction input value using the credential
processing the transaction request in accordance with the transaction input value based on the preauthorization for the threshold transaction input value
Additionally, Claim 7 recites (i.e., sets forth or describes) mentally comparing data, an abstract idea. Specifically, but for the additional elements, Claim 7 under its broadest reasonable interpretation recites the following limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind:
determining a threshold transaction input value based on a type of resource provider associated with the resource provider computer and a location associated with the resource provider ID
Accordingly, the claim recites multiple abstract ideas. 

Step 2A Prong Two
Claim 7 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “a processor”, “a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the server computer to perform operations including”, “communication device operated by a user” and “resource provider computer” merely serve as a tool to perform an abstract idea. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving ... a transaction request including a credential and a resource provider ID associated with a resource provider computer, wherein ... did not initiate the transaction request in response to a communication”, “transmitting a token corresponding to the credential ... using the resource provider ID, wherein a transaction input value is entered ... after the token is received ... , wherein the transaction input value is within the threshold transaction input value” and “receiving the token and the transaction input value”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 7, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Recording a customer’s order” are well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 8-10 further recite (i.e., set forth or describe) the abstract ideas of processing a financial transaction and mentally comparing data. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Original Claim Not Sufficiently Described
Claims 3 and 9 recite “converting the token into the credential”. The PGPub discloses “… token server … replaces the token with the credential …” (see paras 44 and 59). However, the PGPub is silent with respect to the token server converting the token into the credential. Therefore, this claim fails written description as Applicant has not provided sufficient detail so that one of ordinary skill in the art would understand that Applicant was in possession of the recited features of the invention. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318-21 (Fed. Cir. 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn (US 2017/0200150 A1) in view of Perlman (US 2011/0106674 A1) in view of Thomas (US 2016/0055322 A1).

Claims 1 and 7:
Cohn teaches:
receiving, at a server computer (Fig.1 item 30) from a communication device operated by a user (Fig.1 item 18; paras 14, 32), a transaction request including a credential and a resource provider ID associated with a resource provider computer (Fig.1 item 20), wherein the communication device did not initiate the transaction request in response to a communication from the resource provider computer (paras 14-15, 32)
[initiating … using] the credential (para 14)
transmitting, by the server computer, a token corresponding to the credential to the resource provider computer [using the resource provider ID, wherein a transaction input value is entered into] the resource provider computer [after] the token is received at the resource provider computer, [wherein] the transaction input value [is within the threshold transaction input value] (paras 14-15)
receiving, by the server computer and from the resource provider computer, the token and the transaction input value (paras 14, 16)
processing the transaction request in accordance with the transaction input value [based on the preauthorization for the threshold transaction input value] (para 16)
Cohn does not teach:
determining, by the server computer, a threshold transaction input value based on a type of resource provider associated with the resource provider computer and a location associated with the resource provider ID
initiating, by the server computer, preauthorization for the threshold transaction input value using [the credential]
[transmitting … to the resource provider computer] using the resource provider ID, wherein a transaction input value is entered into [the resource provider computer] after [the token is received at the resource provider computer], wherein [the transaction input value] is within the threshold transaction input value
[processing … transaction input value] based on the preauthorization for the threshold transaction input value
Perlman teaches:
determining, by the server computer, a threshold transaction input value based on a type of resource provider associated with the resource provider computer and a location associated with the resource provider ID (para 37)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and server computer of Cohn to include determining, by the server computer, a threshold transaction input value based on a type of resource provider associated with the resource provider computer and a location associated with the resource provider ID, as taught by Perlman, in order to improve transaction security (Perlman, paras 3-10).
Cohn in view of Perlman does not teach:
initiating, by the server computer, preauthorization for the threshold transaction input value using [the credential]
[transmitting … to the resource provider computer] using the resource provider ID, wherein a transaction input value is entered into [the resource provider computer] after [the token is received at the resource provider computer], wherein [the transaction input value] is within the threshold transaction input value
[processing … transaction input value] based on the preauthorization for the threshold transaction input value
Thomas teaches:
initiating, by the server computer, preauthorization for the threshold transaction input value using [the credential] (para 127)
[transmitting … to the resource provider computer] using the resource provider ID, wherein a transaction input value is entered into [the resource provider computer] after [the token is received at the resource provider computer], wherein [the transaction input value] is within the threshold transaction input value (para 127)
[processing … transaction input value] based on the preauthorization for the threshold transaction input value (para 127)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and server computer of Cohn in view of Perlman to include the use transaction verification, as taught by Thomas, in order to help enable secure debit or credit transactions (Thomas, para 127).

Claims 2 and 8: 
Cohn in view of Perlman in view of Thomas teach all limitations of claims 1 and 7. Cohn also teaches:
… the resource provider ID (para 14)
Cohn in view of Perlman does not teach:
wherein [the resource provider ID] comprises at least one of an identifier code and a location
Thomas teaches:
wherein [the resource provider ID] comprises at least one of an identifier code and a location (para 127)


Claims 3 and 9: 
Cohn in view of Perlman in view of Thomas teach all limitations of claims 1 and 7. Cohn also teaches:
converting the token into the credential (para 16)
initiating authorization of the transaction request using the credential in accordance with the transaction input value (para 16)

Claims 4 and 10: 
Cohn in view of Perlman in view of Thomas teach all limitations of claims 1 and 7. Cohn also teaches:
… the transaction request … the communication device (para 14)
Cohn in view of Perlman does not teach:
sending a completion message for [the transaction request] to [the communication device]
Thomas teaches:
sending a completion message for [the transaction request] to [the communication device] (para 127)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685